—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rings County (Golden, J.), entered February 27, 1997, which granted the motion of the defendant Abraham Landau for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The record is devoid of any evidence that the plaintiff tenants informed the defendant landlord, or that he otherwise *595knew, of the broken lock on the window in their apartment, through which an intruder gained entrance. Accordingly, because the defendant landlord had no notice of the allegedly defective lock, he was entitled to summary judgment dismissing the complaint (see, Juarez v Wavecrest Mgt. Team, 88 NY2d 628, 642-643). Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur.